Citation Nr: 0722084	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  03-21 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for vascular disease of 
the lower extremities, to include as secondary to the 
veteran's service connected diabetes mellitus.  

2.  Entitlement to an increased rating for the residuals of a 
hemorrhoidectomy and fissurectomy, currently evaluated at 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to March 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2002 and September 2002 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which, in pertinent part, denied 
service connection for vascular disease of the lower 
extremities, and increased the veteran's rating for residuals 
of a hemorrhoidectomy and fissurectomy from zero percent to 
10 percent, effective from May 10, 2002.  The appeal 
continues because a decision awarding a higher rating, but 
less that the maximum available benefit, does not abrogate 
the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Moreover, it is clear from the argument presented on appeal 
that the veteran seeks a rating in excess of 10 percent for 
his residuals of a hemorrhoidectomy and fissurectomy.    

By a January 2006 action, the Board remanded this case for 
additional development.  The purposes of this remand have 
been met

In a January 2007 rating action, the RO granted service 
connection for fecal incontinence and assigned a 
noncompensable disability rating under Diagnostic Code 7332, 
effective from May 10, 2002.  Given that a review of the 
October 2006 VA examination report shows that the veteran had 
slight fecal soiling of the perianal region and was diagnosed 
with mild anal incontinence due to incompetence of the 
muscle, the Board finds that a claim for entitlement to an 
initial compensable evaluation for fecal incontinence has 
been raised by the record.  This matter is referred to the RO 
for any indicated development and adjudication.  

FINDINGS OF FACT

1.  A vascular disease of the lower extremities, to include 
venous and arterial occlusive disease, was not shown during 
service or for at least a few years thereafter; the 
preponderance of the evidence is against a nexus between a 
current diagnosis of a vascular disease of either lower 
extremity and service; the preponderance of the evidence is 
against a finding that the veteran's service-connected 
diabetes mellitus caused or aggravated a vascular disease of 
either lower extremity. 

2.  The veteran's status-post hemorrhoidectomy and 
fissurectomy are symptomatic but are not productive of 
persistent bleeding with secondary anemia or current 
fissures.


CONCLUSIONS OF LAW

1.  Vascular disease of the lower extremities was not 
incurred or aggravated during active service, nor may 
arterial occlusive disease of the legs be presumed to have 
been incurred therein; the veteran does not have such 
vascular disease of the lower extremities that is proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2006).

2.  The criteria for a rating in excess of 10 percent for the 
residuals of a hemorrhoidectomy and fissurectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7336 
(2006).    






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2001, July 2002, and January 2006 letters sent to the veteran 
by the RO adequately apprised him of the information and 
evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The July 2001, July 2002, and January 2006 letters satisfy 
these mandates.  Specifically, in the July 2001 and January 
2006 letters, the veteran was informed about the type of 
evidence needed to support his service connection claim, 
namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  In the January 2006 letter, the 
veteran was informed about the type of evidence needed to 
support his service connection claim on a secondary basis, 
namely, evidence showing a connection between his claimed 
disability and his service-connected disability.  The Board 
also notes that in the July 2002 and January 2006 letters, 
the veteran was informed about the type of evidence needed to 
support his increased rating claim, namely, proof that his 
service-connected disability had increased in severity, as 
could be demonstrated by medical records and personal 
statements or statements by other individuals describing the 
manner in which the disability had worsened.  These letters 
clearly disclosed VA's duty to obtain certain evidence for 
the veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It was made clear that although VA could assist 
the veteran in obtaining these records, he carried the 
ultimate burden of supporting his claims with appropriate 
evidence.  The letters also specifically asked the veteran to 
provide VA with any other supporting evidence or information 
in his possession.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claims, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in July 2001 and July 2002, prior 
to the appealed from rating decision, along with the 
subsequent notice provided in January 2006, after the 
decision that is the subject of this appeal.  As to any 
timing deficiency with respect to this notice, the veteran's 
service connection and increased rating claims were 
readjudicated in a January 2007 supplemental statement of the 
case.  The United States Court of Appeals for the Federal 
Circuit has held that timing-of- notice errors can be 
"cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures: (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III); 
see also Prickett, supra (holding that a statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the supplemental statement of the case 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a readjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield II, 444 F.3d at 1333-34.b    

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims, as well as the type of 
evidence necessary to establish a rating or effective date of 
an award (see RO's letter dated in February 2007) but such 
notice was not provided prior to the initial decision of the 
RO.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Where such an error occurred, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders v. Nicholson, -- F.3d --
, 2007 WL 142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing 
that "VCAA notice errors are reviewed under a prejudicial 
error rule" and holding that "all VCAA notice errors are 
presumed prejudicial and . . . VA has the burden of rebutting 
this presumption"); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 111-16 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

In the instant case, any timing deficiency with regard to the 
Dingess requirements would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against the claim for service connection for 
vascular disease of the lower extremities, to include as 
secondary to the service-connected diabetes mellitus, and the 
preponderance of the evidence is also against assigning a 
rating in excess of 10 percent for residuals of a 
hemorrhoidectomy and fissurectomy.  Sanders, *5 (recognizing 
that "a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  In view of the foregoing, the 
Board cannot conclude that this timing defect in Dingess 
notice affected the essential fairness of the adjudication, 
and thus, the presumption of prejudice is rebutted.  Sanders, 
*10.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.  

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received 
January 2002, September 2002, and October 2006 VA 
examinations, which were thorough in nature and adequate for 
the purposes of deciding these claims.  The Board finds that 
the medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Service Connection Claim

Factual Background

The veteran's DD 214, Certificate of Release or Discharge 
From Active Duty, shows that he served in the Air Force from 
July 1966 to March 1987.  The veteran had numerous military 
occupational specialties, including being a pilot for eight 
years.  He received various awards, to include the Air Medal 
and Vietnam Service Medal w/2Device (DEV).  

The veteran's service medical records are negative for any 
complaints or findings of any leg disorder, including 
vascular disease of the lower extremities.  The records show 
that in February 1987, the veteran underwent a retirement 
examination.  At that time, in response to the question as to 
whether the veteran had ever had or currently had cramps in 
his legs, the veteran responded "no."  The veteran's 
vascular system and lower extremities were clinically 
evaluated as "normal." 

In July 2001, the veteran filed claims for service connection 
for diabetes mellitus and a bilateral leg circulation 
disorder.  The RO subsequently received private medical 
records from P.F.G., M.D. (initials used to protect privacy), 
from January 1993 to April 2001.  The records show that in 
February 1994, the veteran stated that recently, he was 
walking when he developed bilateral calf burning which was 
relieved by rest.  The diagnosis was claudication due to 
venous insufficiency.  According to the records, in January 
1996, the veteran sought treatment for evaluation of swelling 
in his left lower leg for the past two to three days.  The 
examiner noted that the veteran had had difficulties with 
venous insufficiency of his lower extremities in the past.  
The physical examination showed that the veteran was 
massively obese.  Examination of his lower extremities showed 
that he had equal pulses, bilaterally.  He had a 1+ pitting 
edema around the left ankle extending up into the pretibular 
region.  A venous Doppler flow study was negative for any 
deep vein thrombosis.  The diagnosis was edema which was 
probably secondary to venous insufficiency.    

In January 2002, the veteran underwent a VA examination.  At 
that time, the examiner stated that approximately one year 
ago, the veteran was put on a treadmill and did not tolerate 
it well.  After a few minutes, he developed a burning in the 
legs. According to the examiner, that coincided with areas of 
brown pigmentation, which was classical for hemosiderosis, 
secondary to chronic venous congestion.  The examiner 
indicated that the veteran had had venous Doppler studies, 
which showed no clotting.  The veteran did not have classical 
varicose veins.  The examiner opined that the veteran had 
venous congestion which was the cause of his burning pain 
after only a few minutes on the treadmill.  According to the 
examiner, the veteran also had an element of peripheral 
neuritis, based on the veteran's description.  The examiner 
stated that the burning pain invoked the probability that 
peripheral neuritis was a factor since the venous congestion 
would be unlikely, in and of itself, to cause burning pain.  
Thus, the examiner opined that the veteran had venous 
congestion, which was due to obesity and the veteran probably 
also had some mild peripheral neuritis.     

On examination, the veteran stood 6' 1" tall and weighed 330 
pounds.  The dorsalis pedis pulse was easily palpable and 
very strong in both feet.  Neither posterior tibial was felt.  
The veteran had one to one and a half plus nonpitting edema 
of both ankles, which was chronic and would mask and 
interfere with palpation of the posterior tibial pulse.  
Doppler assessment was used and a very strong Doppler signal 
was heard in the right posterior tibial artery location, and 
a very weak, almost inaudible, Doppler signal was heard in 
the left.  Those findings were consistent with 
atherosclerotic occlusion of the posterior tibial artery in 
the left lower extremity, which was probably complete, or 
nearly so.  On the right, the veteran probably had the same 
problem, only much less severe.  In regard to an assessment, 
the examiner stated that the veteran had morbid obesity.  
Peripheral circulation was palpable in the neck and in both 
feet, as described, with a poor Doppler signal in the left 
posterior tibial and a strong Doppler signal in the right 
posterior tibial, plus easily palpable strong dorsalis pedis 
arteries in both feet.  According to the examiner, the 
burning sensation that the veteran developed while walking on 
a treadmill was due to a combination of venous congestion 
secondary to obesity and posterior tibial artery occlusive 
disease due to atherosclerosis.  The diagnoses were the 
following: (1) diabetes mellitus, (2) morbid obesity, (3) 
mild peripheral neuritis, secondary to a combination of 
diabetes mellitus and venous congestion, secondary to the 
morbid obesity, (4) venous congestion with no evidence of 
varicose veins; that finding was consistent with obesity and 
venous congestion in the tiny, intradermal venous branches, 
(5) chronic nonpitting edema in both ankles secondary to 
diagnosis number four, (6) hemosiderin deposition in the skin 
of both legs, secondary to diagnoses numbers two and five, 
and (7) no sign of heart disease or cerebrovascular disease, 
abnormal kidney function, or bladder outlet obstruction.  

By an April 2002 rating action, the RO granted the veteran's 
claim of entitlement to service connection for diabetes 
mellitus.  In that same rating action, the RO denied the 
veteran's claim for service connection for vascular disease 
of the lower extremities.  

In November 2003, a hearing was conducted at the RO.  At that 
time, the veteran testified that during service, he flew for 
3,450 hours, including missions that lasted 12 to 15 hours.  
The veteran indicated that towards the end of his service, he 
developed a burning sensation in his legs.  According to the 
veteran, approximately six months after his discharge, he 
sought medical treatment from a Dr. O., but was told that 
there was nothing that could be done.  The veteran reported 
that in approximately 1990 or 1991, he again sought treatment 
for the bilateral leg disorder.  He stated that at present, 
he did not receive treatment for the bilateral leg disorder 
and that his legs were evaluated during his annual physical 
examination performed by his treating physician, Dr. G.    

In December 2003, the RO sent a letter to Dr. O. and 
requested any records pertinent to the veteran's treatment.  
In the return response from Dr. O., it was noted that no 
records were available.  

In December 2003, the RO received private medical records 
from Dr. P.F.G., from January 1993 to November 2003.  The 
records show that in January 2001, the veteran had an office 
visit.  Upon physical examination, the veteran's pedal pulses 
were 2+ and symmetric, with no bruits, and the peripheral 
examination showed no cyanosis, clubbing, edema, or 
varicosities.   

In a private medical statement from Dr. P.F.G., dated in 
February 2004, Dr. G. stated that he had been treating the 
veteran for several years.  Dr. G. indicated that the veteran 
had difficulty with chronic stasis changes in his lower 
extremities, secondary to fairly significant venous 
varicosities in his legs.  According to Dr. G., the veteran 
had had episodic episodes of quite severe stasis dermatitis 
and superficial phlebitis in his lower extremities.  That was 
in part hereditary and also in part secondary to his obesity.  
The veteran was presently utilizing support stockings and had 
continued to work on weight reduction.  

In a letter to the RO, dated in February 2004, the veteran 
maintained that his current leg problems were due to his in-
service flying.  It was the veteran's opinion that sitting 
for long periods of time while flying contributed to his leg 
problems.  

In a January 2006 decision, the Board remanded this case.  At 
that time, the Board directed the RO to schedule the veteran 
for a VA vascular examination for the purpose of determining 
the nature, etiology, and severity of any vascular disease of 
the lower extremities that may be present.  Following a 
review of the relevant medical evidence in the claims file, 
the clinician was asked to opine whether it was at least as 
likely as not (50 percent or greater probability) that any 
vascular disease of the legs that was present began during or 
was causally linked to any incident of service, to include 
excessive amounts of flying throughout the veteran's military 
career.  The clinician was also requested to opine whether it 
was at least as likely as not that any vascular disease of 
the lower extremities that was present was caused or 
aggravated by his service-connected diabetes mellitus.  

A VA examination was conducted in October 2006.  At that 
time, the veteran stated that in the 1980's, he began to have 
burning pain in both legs after walking.  The veteran 
indicated that at present, he could walk two or three blocks 
and then he had to stop because of the burning discomfort in 
the lower legs.  He denied swelling of the lower extremities.  
The veteran also denied numbness or tingling.  According to 
the veteran, he developed a discoloration of the lower legs 
and wore compression stockings.  The examiner noted that the 
veteran had had venous flow studies of the lower extremities 
which revealed no evidence of blood clots.  Examination of 
the pulses of the lower extremities revealed normal dorsal, 
pedal and posterior tibial pulses on each side.  The nails 
were healthy and the skin was normal.  Hair distribution in 
the lower extremities was normal.  There were no unusual 
calluses or sores on the feet, and there was no edema in the 
lower extremities.  There was tan hyperpigmentation of the 
lower legs on both sides.  There were no varicosities and no 
ulcers.  Upon neurological evaluation, there was normal 
sensation to cold and vibration in each foot.  The diagnosis 
was Schamberg's disease of both legs.  The examiner stated 
that there was no evidence of either venous or arterial 
disease in the lower extremities.  The examiner also noted 
that diabetes was a frequent cause of hyperpigmentation of 
the lower legs, as was Schamberg's disease.     
Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Certain chronic disabilities, to include cardiovascular 
disease and arteriosclerosis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service- connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The Court has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for vascular disease 
of the lower extremities, to include as secondary to his 
service-connected diabetes mellitus.  

The veteran's service medical records are negative for any 
complaints or findings relating to a leg disorder, including 
vascular disease of the lower extremities.  The records show 
that upon the veteran's February 1987 retirement examination, 
the veteran's vascular system and lower extremities were 
clinically evaluated as "normal."  

In February 1994, approximately seven years after the 
veteran's separation from the military, the veteran was 
diagnosed with claudication due to venous insufficiency.  A 
clinical evaluation in January 1996 resulted in an assessment 
of edema probably secondary to venous insufficiency.  
Following a January 2002 VA examination, the veteran was 
diagnosed with venous congestion, and in a private medical 
statement from a private physician, dated in February 2004, 
Dr. G. diagnosed chronic stasis changes in the veteran's 
lower extremities, secondary to fairly significant venous 
varicosities in his legs.  However, there is no medical 
evidence or competent opinion of record which links the 
veteran's vascular disease of the lower extremities, to 
include venous insufficiency, venous congestion, venous 
varicosities or arterial occlusive disease of the legs to his 
period of active military service, to include the excessive 
amounts of flying performed by the veteran throughout his 
career.  Rather, the veteran's vascular disease has been 
primarily linked to his obesity.  

In addition to the normal separation examination, there are 
no pertinent abnormal clinical or laboratory findings in the 
record dated within the first 7 years of service.  With 
respect to negative evidence, the Court of Appeals for 
Veterans Claims held that the fact that there was no record 
of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive. See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].

In addition, there is also no competent medical evidence 
showing that the veteran's variously diagnosed vascular 
disease of the lower extremities was caused or made worse by 
his service-connected diabetes mellitus.  The most recent VA 
examination ruled out a current diagnosis of vascular disease 
of the lower extremities.  In the veteran's October 2006 VA 
examination, the examiner specifically stated that there was 
no evidence of either venous or arterial disease in the lower 
extremities.  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  (Emphasis added.)  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Boyer, supra; Mercado-Martinez v. West, supra.  In 
this case, while the most recent VA examination ruled out a 
current diagnosis of vascular disease of either lower 
extremity, there is ample medical evidence of record that 
shows both venous and arterial disease of the legs beginning 
approximately 7 years post-service.  As with the claim for 
service connection on a direct incurrence basis, the primary 
impediment to secondary service connection is the absence of 
a competent opinion that supports a finding that the 
veteran's service-connected diabetes caused or aggravated 
vascular disease in his lower extremities.  An opinion 
addressing this question was sought but, as noted above, the 
October 2006 examination conducted pursuant to a Board remand 
showed no current vascular disease in either leg.  In view of 
the foregoing, secondary service connection is not warranted.  
38 C.F.R. § 3.310; Allen, supra. 

The Board has considered the veteran's statements to the 
effect that his vascular disease of the legs is either linked 
to his period of active military service, to specifically 
include the excessive amounts of flying that he performed 
throughout his career, or, in the alternative, that his 
vascular disease of the lower extremities was caused or 
aggravated by his service-connected diabetes mellitus.  In 
this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involve a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu, supra.  The evidence does not show that the veteran 
possesses medical expertise, nor is it contended otherwise.  
Therefore, his opinion that he currently has vascular disease 
of the lower extremities which is either linked to his period 
of active military service, or, in the alternative, was 
caused or aggravated by his service-connected diabetes 
mellitus, is not competent evidence.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for vascular disease of the lower 
extremities, to include as secondary to his service-connected 
diabetes mellitus.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); see 
also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).






III.  Increased Rating Claim

Factual Background

The service medical records show that in June 1980, the 
veteran was diagnosed with rectal fissure and hemorrhoids, 
and underwent fissurectomy and hemorrhoidectomy.  

By a May 1987 rating action, the RO granted service 
connection for the residuals of a hemorrhoidectomy and 
fissurectomy.  The RO assigned a noncompensable disability 
rating under Diagnostic Code 7336, effective from April 1, 
1987, for the service-connected residuals of a 
hemorrhoidectomy and fissurectomy.   

In May 2002, the veteran requested that his service- 
connected residuals of a hemorrhoidectomy and fissurectomy be 
reevaluated for a higher rating.

A VA examination was conducted in September 2002.  At that 
time, the veteran stated that he had several protruding 
hemorrhoids that caused bleeding, pain, itching and apparent 
fecal leakage.  (Loss of sphincter control is rated 
separately-see introduction above.)  In addition, he noted 
that he had soiling of his clothes. According to the veteran, 
he made a special effort to keep his stools soft and keep his 
rectum clean with Tucks.  He indicated that he did not use 
any ointments or creams on the hemorrhoids.  The veteran 
reported that his hemorrhoids were getting worse, with flare-
ups occurring two to three times a month, and lasting three 
to four days.  He noted that he experienced more pain and 
bleeding.  The rectal examination showed that there were 
three rather large.  There was no evidence of bleeding, and 
the veteran had good sphincter control.  The examiner stated 
that he did not feel anything inside the rectum.  There were 
no scars around the rectum or any fistulae or abscesses.  The 
impression was that the veteran had rather large and 
troublesome external hemorrhoids, which were giving him 
"more and more trouble".     

By a September 2002 rating action, the RO increased the 
disability rating for the veteran's service-connected 
residuals of a hemorrhoidectomy and fissurectomy from 
noncompensable to 10 percent disabling under Diagnostic Code 
7336, effective from May 10, 2002.  

In a private medical statement from P.W., M.D., dated in 
January 2003, Dr. W. stated that in December 2002, the 
veteran underwent a colonoscopy.  In regard to the results, 
perianal inspection revealed a diffuse perineal, dark, 
verrucous type rash that extended into the thighs.  The 
digital rectal itself was clear.  The scope was inserted to 
the cecum where two pedunculated polyps were snared.  In the 
rectosigmoid at 30 centimeters (cm.), two sessile polyps were 
snared.  The remainder of the examination was negative save 
some bleeding hemorrhoids.  

In November 2003, a hearing was conducted at the RO.  At that 
time, the veteran testified that he experienced bleeding two 
to three times per month.  According to the veteran, he was 
also having increased problems with fecal incontinence.  

In a private medical statement from Dr. P.F.G., dated in 
February 2004, Dr. G. stated that the veteran was bothered by 
difficulty with rectal incontinence that had been present for 
several years since an operative procedure for a 
sphincterotomy for an anal fissure.  Since that time, the 
veteran had had difficulty with fecal incontinence on 
occasion.   

Pursuant to the Board's January 2006 remand, the veteran 
underwent a VA examination in October 2006.  At that time, he 
stated that in the last several years, he had noticed 
frequent slight soiling of his underclothes and pajamas 
during the day or night.  Approximately three times a month, 
there was a spot of blood on the underclothing.  The veteran 
indicated that he also had occasional itching and that he 
could feel swelling in the anal area when he became 
constipated.  The examiner stated that the veteran had not 
developed any anemia according to the records in the claims 
file.  Examination of the anus revealed two small external 
hemorrhoids and two folds of redundant skin.  No fissures or 
fistulas noted.  There was a scar at 12 o'clock in the anal 
area.  There was slight fecal soiling of the perianal region.  
On digital rectal examination, the anal canal was normal in 
size, as was the rectum.  There was no evidence of thrombosed 
hemorrhoids and no masses in the rectum.  There was no 
bleeding.  The diagnoses were small external hemorrhoids and 
mild anal incontinence due to incompetence of the muscle.  

By a January 2007 rating action, the RO granted service 
connection for fecal incontinence and assigned a 
noncompensable disability rating under Diagnostic Code 7332, 
effective from May 10, 2002.  


Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2005), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2006).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).   

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although VA is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected residuals of a 
hemorrhoidectomy and fissurectomy are rated as 10 percent 
disabling pursuant to Diagnostic Code 7336.  Under 38 C.F.R. 
§ 4.114, Diagnostic Code 7336, a noncompensable rating is 
warranted for hemorrhoids (external or internal) where there 
is evidence of mild to moderate symptomatology.  A 10 percent 
rating is warranted where there is evidence of large or 
thrombotic hemorrhoids, which are irreducible, with excessive 
redundant tissue, and frequent recurrences.  A 20 percent 
evaluation, the maximum allowed, is warranted where 
hemorrhoids are present, with persistent bleeding and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2006).     

In this case, the veteran contends that his residuals of a 
hemorrhoidectomy and fissurectomy are more disabling than 
currently evaluated.  He states that he has bleeding, 
itching, and swelling due to his hemorrhoids, and that his 
hemorrhoids are painful.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).   

Considering the evidence of record, the Board finds that the 
criteria for a disability rating in excess of 10 percent for 
the residuals of a hemorrhoidectomy and fissurectomy have not 
been met.  The Board recognizes the veteran's complaints of 
bleeding and pain due to his hemorrhoids.  However, in the 
veteran's September 2002 VA examination, although there were 
rather large hemorrhoids, there was no evidence of bleeding, 
and no fistulae or abscesses.  In addition, although in the 
private medical statement from Dr. W., dated in January 2003, 
Dr. W. noted that upon a colonoscopy, the veteran had some 
bleeding hemorrhoids, in the veteran's most recent VA 
examination, in October 2006, there was no bleeding, and no 
fissures or fistulas were noted.  The Board further observes 
that although examination revealed two small external 
hemorrhoids, there was no evidence of thrombosed hemorrhoids 
and no masses in the rectum.  Moreover, in the October 2006 
VA examination report, the examiner noted that based on a 
review of the veteran's claims file, the veteran had not 
developed anemia.  Thus, in light of the above, the 
preponderance of the evidence is against a finding that the 
veteran has anemia resulting from persistent bleeding of the 
hemorrhoids, or fissures due to his hemorrhoids.  

The Board recognizes that the veteran also has complaints of 
fecal incontinence and in the October 2006 VA examination, he 
was diagnosed with mild anal incontinence due to incompetence 
of the muscle.  Service connection is in effect for fecal 
incontinence and such is rated separately, but entitlement to 
an increased (compensable) rating for the service-connected 
fecal incontinence is not currently on appeal.  However, as 
stated in the Introduction of this decision, the issue of 
entitlement to an initial compensable rating for fecal 
incontinence is raised by the record and has been referred to 
the RO for development and adjudication.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran meets the criteria for a rating in excess of 10 
percent under Diagnostic Code 7336.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert, 7 Vet. App. at 
49; Ortiz, supra.    

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's residuals of a 
hemorrhoidectomy and fissurectomy, which would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for vascular disease of the 
lower extremities, to include as secondary to the veteran's 
service connected diabetes mellitus, is denied.  

Entitlement to a rating in excess of 10 percent for the 
residuals of a hemorrhoidectomy and fissurectomy is denied.    



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


